United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 26, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30823
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DAMON CAUSEY,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:94-CR-381-3
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Damon Causey, federal prisoner # 24328-034, appeals the

district court’s dismissal with prejudice of his motion for a

reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2).           He

argues that Amendment 591 to the Federal Sentencing Guidelines,

coupled with principles set forth in Apprendi v. New Jersey, 530
U.S. 466 (2000), and Blakely v. Washington, 524 U.S. 296 (2004),

demonstrate that his sentence should be reduced.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30823
                                -2-

     Amendment 591 made no downward modification to the guideline

under which Causey was sentenced in 1996.   See Amendment 591,

U.S. Sentencing Guidelines Manual, Supp. to Appendix C, p. 30

(2002); U.S.S.G. § 2H1.1 (1995); U.S.S.G. § 2A1.1 (1995).   The

district court therefore did not abuse its discretion when it

determined that Amendment 591 provided no bases for modification

of Causey’s sentence pursuant to 18 U.S.C. § 3582(c).    See United

States v. Pardue, 36 F.3d 429, 430 (5th Cir. 1994).

     Moreover, to the extent that Causey seeks to challenge his

sentence based on Apprendi and Blakely by filing a successive

28 U.S.C. § 2255 motion, he has failed to make the requisite

prima facie showing either that his claim is based on newly

discovered evidence or that he relies on a new rule of

constitutional law made retroactive to cases on collateral review

by the Supreme Court.   See 28 U.S.C. § 2255; In re Elwood, 408
F.3d 211, 212 (5th Cir. 2005).   He therefore does not meet the

standard for filing a successive 28 U.S.C. § 2255 motion.

Elwood, 408 F.3d at 212.   The district court also did not err

when it declined to address Causey’s Apprendi claims, because

Causey did not have permission of this court to proceed on a

successive 28 U.S.C. § 2255 motion in the district court.     See 28

U.S.C. § 2255.

     The judgment of the district court is therefore AFFIRMED.